Filed 9/25/15 P. v. Belle CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A144420
v.
JIMMY LEE BELLE,                                                     (Solano County
                                                                     Super. Ct. No. VC42083)
         Defendant and Appellant.


         In 1997, Jimmy Lee Belle was found not guilty by reason of insanity on a charge
of robbery with a one-year prior prison term sentencing enhancement. (Pen. Code,
§§ 211, 667.5, subd. (b), 1026.)1 Belle initially was committed to the state hospital for a
maximum term of seven years. (§ 1026.5, subd. (a).) His commitment has been
extended several times since. (§ 1026.5, subd. (b).) In 2008, Belle stipulated to a two-
year extension of his commitment, and the court ordered him conditionally released into
an outpatient program under the supervision of the county conditional release program
(CONREP). The court renewed Belle’s outpatient status annually from 2009 to 2014.
(§ 1606.) In September 2014, CONREP requested revocation of Belle’s outpatient status.
(§ 1608.) Following a contested hearing, the court revoked Belle’s outpatient status and
ordered him to remain at the state hospital, where he had previously been readmitted.
Belle appeals the order revoking his outpatient status.




         1
             All statutory references are to the Penal Code.

                                                             1
       Appointed counsel has submitted a brief stating that he can identify no arguable
issues to be pursued on appeal. (See Conservatorship of Ben C. (2007) 40 Cal. 4th 529,
544 (Ben C.).) Counsel asks us to conduct an independent review of the record. We
decline to do so, and dismiss the appeal.
                                   I.       BACKGROUND
       As noted ante, Belle’s initial insanity commitment was repeatedly extended. In
2006, the trial court granted Belle’s request for conditional release into a supervised
outpatient program for one year, and his outpatient status was renewed in March 2007.
(§§ 1604, 1606.) In October 2007, the court revoked Belle’s outpatient status and
ordered him returned to the state hospital. (§ 1608.) Belle was again conditionally
released to outpatient care in 2008, and his outpatient status was renewed annually
through 2014. In September 2014, CONREP informed the court that Belle had been
readmitted to the state hospital and requested revocation of his outpatient status.
(§§ 1608, 1610.)
       At a contested hearing, the People presented testimony that Belle was readmitted
to Napa State Hospital following an incident with his landlady in which Belle’s behavior
caused the woman to fear for her safety. Belle was characterized as “acutely and floridly
psychotic.” Elizabeth Barber, a forensic mental health specialist with CONREP, testified
that prior to hospitalization, Belle was noncompliant with CONREP rules, including a
curfew. Belle told Barber that he did not want outpatient treatment and supervision.
Before Belle’s hospital readmission, CONREP staff had been concerned about Belle’s
lack of insight into his prior criminal conduct and the psychotic symptoms of his mental
illness (including auditory hallucinations as well as disorganized, illogical, and tangential
thoughts).
       After readmission to Napa State Hospital, Belle wrote “inappropriate,” “romantic”
letters to a female former neighbor. In December 2014, Belle sent a letter to another
woman in which he suggested they “open a whore house together.” In the structured
environment of the hospital, Belle was medication-compliant but did not self-report his



                                              2
symptoms. His attendance at group therapy sessions was “sporadic,” and his
participation was “not meaningful.”
       Dr. Stephen Wieder, Belle’s treating psychiatrist at Napa State Hospital,
diagnosed Belle as suffering from schizoaffective disorder, pedophilia, antisocial
personality disorder, and polysubstance abuse disorder. Wieder described Belle’s
symptoms as “improved,” though not “100 percent” during his inpatient treatment.
Wieder testified that Belle lacked insight into the signs and symptoms of his mental
illness and did not have a realistic aftercare plan.
       Dr. Arna Dixit, another staff psychologist at Napa State Hospital, opined that
Belle required extended inpatient treatment and should remain hospitalized. Dixit said
that Belle’s attendance at group therapy sessions was “sporadic” and his participation was
“superficial.” Dixit also believed that Belle lacked insight into his mental illness, and
that Belle’s relapse prevention plan was not feasible. A risk assessment test indicated
Belle’s risk of dangerousness “would be low to moderate within the confines of Napa
[State Hospital] and high on the outside.”
                                     II.     DISCUSSION
       As Belle acknowledges, the independent appellate review of the record required in
criminal cases when an appellant raises no identifiable issues (Anders v. California
(1967) 386 U.S. 738; People v. Wende (1979) 25 Cal. 3d 436, 441–442) has no
application in a civil commitment proceeding (Ben C., supra, 40 Cal.4th at p. 544; People
v. Dobson (2008) 161 Cal. App. 4th 1422, 1428). Wende review is limited to a
defendant’s first appeal of right from a criminal conviction. (People v. Serrano (2012)
211 Cal. App. 4th 496, 498–499, 503.) In Ben C., the California Supreme Court held that
Wende review is not required on an appeal from the imposition of a conservatorship
under the Lanterman–Petris–Short Act. (Ben C., at p. 544.) In Dobson, the Fifth District
Court of Appeal held that Ben C. compelled a similar conclusion in an appeal from the
denial of outpatient status pursuant to a petition for restoration of sanity pursuant to
section 1026.2. (Dobson, at p. 1425; see In re Phoenix H. (2009) 47 Cal. 4th 835, 843,
845–846 [no Wende review in appeal from termination of parental rights, acceptance of


                                               3
supplemental brief required only on a showing of good cause]; People v. Kisling (2015)
239 Cal. App. 4th 288, 290 [no Wende review of denial of sexually violent predator
petition for release].)
       In Ben C., the court held that “[i]f appointed counsel in a conservatorship appeal
finds no arguable issues, counsel . . . should (1) inform the court he or she has found no
arguable issues to be pursued on appeal; and (2) file a brief setting out the applicable
facts and the law.” (Ben C., supra, 40 Cal.4th at p. 544.) In addition, “[t]he conservatee
is to be provided a copy of the brief and informed of the right to file a supplemental
brief.” (Id. at p. 544, fn. 6.) The appellate court may then dismiss the appeal if there are
no arguable issues. (Id. at p. 544.) Belle’s counsel states that he has advised Belle as
required under Ben C., including his opportunity to file a supplemental brief. No
supplemental brief has been received.
       Appointed counsel notes that, although this court may properly dismiss this appeal
on our own motion, we nevertheless have discretion to retain the appeal. (Ben C., supra,
40 Cal.4th at p. 544, fn. 7.) He urges us to do so. We have reviewed the record only to
the extent necessary to allow us to exercise that discretion. We find no issues requiring
further briefing or analysis.
                                    III.   DISPOSITION
       The appeal is dismissed.




                                              4
                                _________________________
                                BRUINIERS, J.


WE CONCUR:


_________________________
JONES, P. J.


_________________________
SIMONS, J.




                            5
A144420




          6